Title: To James Madison from Sylvanus Bourne, 23 March 1806 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


                    § From Sylvanus Bourne. 23 March 1806, Amsterdam. “The Mercury a Rotterdam Gazette printed in English has to day a paragraph (extracted from a London Paper) of the following tenor
                    “ ‘There is every prospect that our disputes with america will be amicably adjusted. An order to discharge all American Seamen from our Ships we understand has already been issued in consequence of which 25 Amn. Seamen were on Saturday discharged from La Ville de Milan Sir R Lauri lately returned from the Halifax Station.’ This connected with the fact of two American Masters lately detained & carried into England having reced a compensation for their detention goes to confirm the hope which is suggested in the preamble of the above paragraph.
                    “Within a few days we have the report here that Prince Louis Bonaparte maybe soon expected in this Country to reside as Chef de l’Etat or Governor General but whether the subordinate departments of Govt are to be filled by frenchmen is yet unknown & indeed on the nature of the arrangment in regard to the actual administration of the Court its future prosperity or decline will essentially depe⟨nd.⟩ This nation may be truly said to be a people sui generis—& the local nature of the Country seems to require that its affairs than [sic] to be regulated by Dutchmen to preserve it from inundation & consequent ruin.
                    “The Battle of Austerlitz like that of Marengo form⟨s⟩ a most interesting epoch in the history of Europe & the various modifications & changes which may result to it therefrom are unforeseen & incalculab⟨le.⟩”
                    Adds in a postscript: “As the season for Strict quarantine of our Vesse⟨ls⟩ is again approaching I hope they may be all provided with certificates of health confirmed by the agents of this Country in our several Sea ports—the want of which on former occasions has been attended with vexatious consequences.”
                